United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-10340
                        Conference Calendar


WILLIE CHESTER,

                                    Petitioner-Appellant,

versus

DAN JOSLIN, Warden,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:05-CV-2327
                      --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Willie Chester, federal prisoner # 56341-080, appeals the

district court’s dismissal of a 28 U.S.C. § 2241 petition

challenging his enhanced sentence as an armed career criminal.

The district court dismissed the petition for lack of

jurisdiction because it determined that Chester’s claims sounded

as an unauthorized second or successive 28 U.S.C. § 2255 motion

and that Chester had not made the showing necessary to seek

§ 2241 relief by means of the savings clause of § 2255.       Because

Chester does not challenge this determination by the district

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-10340
                               -2-

court, he has waived the only issue relevant to his appeal.

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     AFFIRMED.